--------------------------------------------------------------------------------

Exhibit 10.1 




AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”), dated as
of June 3, 2008, is made by and among  INX, INC., a Delaware corporation,
SELECT, INC., a Massachusetts corporation, (each, a “Reseller” and collectively,
the “Resellers”) and CASTLE PINES CAPITAL LLC, a Delaware limited liability
company (“CPC”) and amends that certain Credit Agreement between Resellers and
CPC effective as of April 30, 2007, as amended and as supplemented by that
certain Amended and Restated Financial Covenant Amendment to Credit Agreement
(the “Financial Covenant Amendment”) effective as of August 31, 2007,
incorporating certain financial covenants (the “Original Credit Agreement”,
together with the amendment referred to herein, and as may further be amended,
modified or amended and restated from time to time, the “Credit
Agreement”).  Capitalized terms not otherwise defined herein have the meaning
ascribed thereto in the Original Credit Agreement.


W I T N E S S E T H:


WHEREAS, Resellers have requested an increase in its Inventory Line of Credit;
and
 
WHEREAS, CPC is willing to amend the Original Credit Agreement to accept
Resellers’ request subject to the conditions set forth herein; and
 
NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendments.  The following amendments effective as of the date
hereof, subject to the satisfaction of the conditions set forth in Section Two
hereof:
 
A.  Amendment to Section 1. Extensions of Credit, Section 1 of the Original
Credit Agreement is hereby amended by deleting the first sentence of such
section and replacing it with the following new sentence:
 
“1. Extensions of Credit.  Subject to the terms of this Credit Agreement
together with the attached Financial Covenants Amendment to Credit Agreement and
Paydown Amendment to Credit Agreement (collectively, this “Agreement”), CPC has
made a discretionary line of credit up to a maximum aggregate amount of  Sixty
Million Dollars ($60,000,000.00) outstanding funded indebtedness (the “Line of
Credit”) available to Reseller.”
 
B.  Amendment to Financial Covenants Amendment.  Section 4 of the Financial
Covenants Amendment to Credit Agreement is hereby amended by deleting the first
sentence of such section and replacing it with the following new sentence:
 
“4. Total Liabilities to Tangible Net Worth. Reseller will at all times maintain
on a consolidated basis a ratio of Total Liabilities (excluding liabilities
subordinated to the Reseller’s obligations to CPC in a manner acceptable to CPC,
using CPC’s standard form) to Tangible Net Worth not exceeding 7.0:1.0.”


SECTION 2.   Conditions to Effectiveness.  This Amendment shall become effective
as of the date  first above written provided:


A.  CPC has received counterparts of this Amendment executed by Resellers;


B.  As of the date first above written, no event shall have occurred since
December 31, 2007, which has a material adverse effect on the business, assets,
revenues, financial condition or Collateral of Resellers, the ability of
Resellers to perform its payment obligations when due or to perform any other
material obligation under the Credit Agreement; or any right, remedy or benefit
of CPC under the Credit Agreement; and


C.  CPC has received such other certificates, resolutions, agreements, documents
and information as requested by CPC and its counsel.


In addition, the effectiveness of this Amendment is conditioned upon the
continuing accuracy of the representations and warranties set forth in Section
Four hereof.


SECTION 3.  Representations and Warranties.  In order to induce CPC to enter
into this Amendment, Resellers represent and warrant to CPC that (i) the Credit
Agreement, as amended, does remain the legal, valid, enforceable and binding
obligation of Resellers, (ii) no Default has occurred and is continuing, (iii)
all of the representations and warranties in the Credit Agreement are true and
complete in all material respects on and as of the date hereof as if made on the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), and (iv)
Resellers have no claims, defenses, or offsets against CPC.
 
SECTION 4.  Miscellaneous.  Resellers waive notice of CPC’s acceptance of this
addendum.  All other terms and provisions of the Credit Agreement, to the extent
not inconsistent with the foregoing, are ratified and remain unchanged and in
full force and effect.
 
SECTION 5.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 6.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Colorado (without giving effect to
any provisions thereof relating to conflicts of law).
 
THIS AMENDMENT AND THE CREDIT AGREEMENT CONTAIN BINDING ARBITRATION, JURY WAIVER
AND PUNITIVE DAMAGE WAIVER PROVISIONS.


(Signature Page(s) to Follow)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
first set forth above.





 
INX INC.
   
RESELLER
                By:
/s/ Brian Fontana
         
Name: Brian Fontana
         
Title: Vice President
               
SELECT, INC.
   
RESELLER
                By:
/s/ Mark Hilz
         
Name:  Mark Hilz
         
Title:  President
               
CASTLE PINES CAPITAL LLC
                By:  
/s/John Schmidt
         
Name:  John Schmidt
         
Title:  Managing Partner
 



--------------------------------------------------------------------------------